FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 MICHAEL NOZZI, an individual;                   No. 13-56223
 NIDIA PELAEZ, an individual; LOS
 ANGELES COALITION TO END                          D.C. No.
 HUNGER AND HOMELESSNESS, a                     2:07-cv-00380-
 non-profit organization, on behalf of             GW-FFM
 themselves and similarly situated
 persons,
                 Plaintiffs-Appellants,             ORDER

                     v.

 HOUSING AUTHORITY OF THE CITY
 OF LOS ANGELES; RUDOLPH
 MONTIEL, in his official capacity,
               Defendants-Appellees.


                     Filed January 29, 2016

 Before: Stephen Reinhardt and Richard R. Clifton, Circuit
        Judges and Miranda M. Du,* District Judge.




 *
   The Honorable Miranda M. Du, District Judge for the U.S. District
Court for the District of Nevada, sitting by designation.
2                     NOZZI V. HACLA

                           ORDER

   The opinion filed November 30, 2015, and appearing at
806 F.3d 1178 (9th Cir. 2015), is hereby amended as follows:

1. Slip op. at 47, line 2: after “to ‘preserve the appearance of
justice’” but before the end of the sentence and the citation
Id., insert: “and avoid any suggestion that the district judge
originally assigned to the case designated the judge to whom
the case is reassigned.”

2. Slip op. at 47, line 2: after the Id. citation that now
follows the above amendment, insert the following footnote:
“By this order, we imply no concern that the two judges
would be less than fully objective and fair were the case
reassigned to them. We are also aware that any assignment
would be made in a random manner under the regular
procedures of the district court and would in no way be
influenced by Judge Wu’s suggestion. It is solely the public
perception of unfairness that concerns us.”

    With these amendments, the panel has voted to deny the
petition for panel rehearing and the petition for rehearing en
banc. The full court has been advised of the petition for
rehearing en banc, and no judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.
The petitions for rehearing and rehearing en banc are
DENIED. No further petitions for rehearing or petitions for
rehearing en banc will be entertained.

   The petition for leave to file a late, oversized brief of
amicus curiae on behalf of the Housing and Development
Law Institute is also DENIED.